Citation Nr: 0700724	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-28 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
with ankle instability, now rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1945 to July 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 RO rating decision.  The veteran 
testified before the Board at a hearing held at the RO in 
September 2006.  This case has been advanced on the Board's 
docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

Service connection and a 30 percent rating have been in 
effect for pes planus, with ankle instability, since December 
1978.  In November 2004, the veteran filed a claim for an 
increased rating for this disability.

An additional examination is needed in order to assess the 
severity of the ankle involvement of the veteran's service-
connected bilateral pes planus.  The veteran testified before 
the Board in September 2006 that he has intense pain in his 
feet and that it is getting worse.  He stated that he was 
issued braces and shoes, which provide very minimal relief.  
The veteran has also stated that he experienced spasms and 
that the achilles tendon was tender.  At the hearing, the 
veteran's feet appeared to have outward displacement on 
observation.  Indeed, earlier VA examinations have noted an 
outward ankle displacement involving the veteran's feet.  
However, the Board is bound by the objective evidence of 
record and may not substitute its own medical judgment on the 
matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Thus, while the Board is very mindful of the veteran's 
testimony and of the visual appearance of the veteran's feet 
at the September 2006 hearing, the Board cannot rely on its 
own personal observation as medical evidence in this matter.  
In that regard, the evidence currently is not fully 
developed.  The January 2005 VA examination had not discussed 
the outward displacement due to the ankle aspect of this 
disability.  On remand, the veteran should undergo an 
examination that addresses all aspects of his disability, 
including the bilateral pes planus and the associated ankle 
instability.   

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Obtain any medical records involving 
treatment of the veteran's service-
connected bilateral pes planus with ankle 
instability that have been generated since 
the most recent medical treatment records 
in the claims folder.

2.  Schedule the veteran for an examination 
to assess the current severity of this 
disability, including all aspects of the 
bilateral pes planus and the associated 
ankle instability.

3.  Then, readjudicate the claim for an 
increased rating for bilateral pes planus, 
with ankle instability, now rated 30 
percent disabling.  If the decision remains 
adverse to the veteran, provide him and his 
representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond.  Then, return the 
case to the Board for its review, as 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



